Citation Nr: 1521724	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left knee injury, degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and V. T.

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for a TDIU.
In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In addition, the Veteran appeals from a March 2012 rating decision in which the RO, inter alia, assigned a temporary total rating based on surgical or other treatment necessitating convalescence following left knee surgery and assigned a 20 percent rating for residuals of a left knee injury, effective October 1, 2011.  In April 2012, the Veteran filed a NOD.  A SOC was issued in December 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In April 2015, the Veteran and a witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  During the hearing, the Veteran withdrew from appeal the claim for an increased rating for residuals of a left knee injury for which an appeal had been perfected.  This matter is being formally dismissed, below. 

The Board notes that additional evidence, namely VA treatment records dated through October 2014, was associated with the record after the issuance of the December 2012 supplemental statement of the case (SSOC).  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the above-referenced SSOC, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Also, the AOJ will have opportunity to review the additional evidence received on remand. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

The Board's disposition of the claim for an increased rating for residuals of a left knee injury is set forth below.  The claim for a TDIU is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In April 2015, prior to the promulgation of an appellate decision,  the Veteran withdrew from appeal the claim for an increased rating for residuals of a left knee injury, degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a rating in excess of 20 percent for residuals of a left knee injury, degenerative joint disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, during his April 2015 hearing, the Veteran withdrew his claim for an increased rating for left knee injury, degenerative joint disease.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and the appeal as to the matter must be dismissed.


ORDER

The appeal as to the claim for a rating in excess of 20 percent for residuals of a left knee injury, degenerative joint disease is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

The Veteran contends that his various service-connected disabilities, including his diabetes and peripheral neuropathy of the extremities, prevent him from being employed.  An April 2010 opinion from Dr. M. V. indicates that the Veteran is unable to perform any type of work due to a variety of conditions, to include peripheral neuropathy.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Although the record includes the results of various examinations for individual service-connected disabilities, further examination and medical opinion to clearly address the functional effects of individual and combined his service-connected disabilities, and their impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).   However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

Accordingly, the AOJ should arrange for the Veteran to undergo a VA general medical examination, by a VA physician (or a physician contracted by VA).
The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran has been receiving VA treatment from the Ponce Outpatient Clinic and that records from that facility dated through February 2013 are associated with the record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Ponce Outpatient Clinic (since February 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3)(amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.          § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish-to particularly include a July 1972 letter from the Veteran and a September 1971 letter-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, this matter is REMANDED for the following action:

1.  Undertake appropriate action to have all pertinent items of evidence written in Spanish, to include a July 1972 letter from the Veteran and a September 1971 letter, translated into English.  The translated documents should be associated with the claims file.
  
2.  Obtain from the Ponce Outpatient Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA general examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently, diabetic peripheral neuropathy of the right and left arms, diabetic peripheral neuropathy of the right and left legs, diabetes mellitus, type II, residuals of a left knee injury, chronic bilateral conjunctivitis, coronary artery disease, bilateral pterygium, erectile dysfunction and acute gastritis-on his ability to perform the activities of daily living, to include the physical acts required for gainful employment.

If no single or bilateral service-connected disability(ies), alone, is/are deemed to significantly impair performance of the activities of daily living, to include employment, the physician must discuss the combined functional effects of all service-connected disabilities on activities of daily living, to include the physical acts required for gainful employment.  

In doing so, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

In responding to the above, the physician must consider all pertinent evidence and assertions, to particularly include the April 2010 opinion from Dr. M. V.

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the AOJ's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims e remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


